DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Response to Amendment
The amendment filed on 09/03/2021 has been entered. Claims 1-4, 6, 21, 28-31, 33-37, and 39-43 are currently pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vernon Guthrie on 11/30/2021.
The application has been amended as follows: 
1. (Currently Amended) An electrically-reconfigurable antenna, comprising: 
a plurality of antenna elements linked together by a plurality of independently-controllable radio frequency (RF) interface circuits that support impedance (Z) reciprocity during transmit (TX) and receive (RX) modes of operation, 
wherein the antenna comprises fewer of said plurality of RF interface circuits than said plurality of antenna elements, 
wherein each of said plurality of RF interface circuits is configured to control at least one of a pair of said plurality of antenna elements, 
wherein said plurality of antenna elements include a plurality of rows and a plurality of columns of radiators on a substrate, and 
wherein each of the plurality of rows and each of the plurality of columns comprises N + 1 radiators that are coupled to N RF interface circuits, and wherein N is a positive integer greater than one.

36. (Currently Amended) An electrically-reconfigurable antenna comprising: 
a plurality of antenna elements linked together by a plurality of independently-controllable radio frequency (RF) interface circuits that support impedance (Z) reciprocity during transmit (TX) and receive (RX) modes of operation, 
wherein each of the plurality of RF interface circuits is coupled to two of the plurality of antenna elements, 
wherein the plurality of antenna elements include a plurality of rows and a plurality of columns of radiators on a substrate, and 
wherein each of the plurality of rows and each of the plurality of columns comprises N + 1 radiators that are coupled to N RF interface circuits, and wherein N is a positive integer greater than one.

41-43. (Canceled)

Allowable Subject Matter
Claims 1-4, 6, 21, 28-31, 33-37, and 39-40 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 09/03/2021, as well as the claim amendments made therein and above in the examiners amendment, and, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Corman et al. (US 2017/0085006), Bonebright et al. (US 2017/0062926), Elsallal et al. (US 2017/0025767), and Tang et al. (US 5087922), and the other cited references are all cited as teaching some elements of the claimed invention including a plurality of antenna elements, radio frequency interface circuits, and a substrate. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845